Citation Nr: 0623893	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  02-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to March 
1945.  He died in June 1981.  The appellant is the veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2002 and February 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which 
denied entitlement to the benefits currently sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
June 1981, and lists the cause of death as "natural 
causes."

2.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis.

3.  Diabetes mellitus and hypertensive cardiovascular disease 
were first demonstrated many years after service and have not 
been related to the veteran's service.

4.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
was, or could have been, granted caused, hastened, or 
materially or substantially contributed to the veteran's 
death.

5.  The veteran did not die of his service-connected 
disability or die while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability.

6.  The rating for the veteran's service-connected 
psychiatric disorder was 10 percent from March 1957 to 
February 1976, and 30 percent from March 1976 until his 
death.  There were intermittent periods of hospitalization 
during the veteran's lifetime in which a 100 percent rating 
was granted on a temporary basis only. 

7.  The veteran did not have a disability that was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death; he was not  rated 
totally disabled continuously after his discharge from 
service in March 1945 and for a period more than 5 years 
immediately preceding death; he was not a former prisoner of 
war; nor has there been allegation of clear and unmistakable 
error. 

CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Referable to the appellant's service connection claim, in 
correspondence dated in January 2002 (and prior to the 
adjudication of her claim), the agency of original 
jurisdiction (AOJ) satisfied its duty to notify under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005).  Specifically, the AOJ notified the appellant of 
information and evidence necessary to substantiate the claim 
for service connection for the veteran's cause of death; 
information and evidence that VA would seek to provide; and 
information and evidence that the appellant was expected to 
provide.  In April 2003, she was notified of the information 
and evidence necessary to substantiate the claim for benefits 
under 38 U.S.C.A. § 1318, as well as the relative burdens of 
evidence gathering placed on VA and on her.  

In July 2004, she was instructed to submit any evidence in 
her possession that pertained to both of her claims.  
Although this notice, and the April 2003 notice, were 
delivered after the initial denial of the claims, the AOJ 
subsequently readjudicated both based on all the evidence in 
March 2006, without taint from prior adjudications.  Thus, 
the appellant was not precluded from participating 
effectively in the processing of her claim and the late 
notices did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits.  The 
veteran's service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  While the veteran was receiving 
Social Security Administration disability benefits, that 
agency reported in December 2004 that those records were 
unavailable.  

Service connection for Cause of Death

The veteran died in June 1981.  His death certificate 
indicated "natural causes" as the cause of death.  At that 
time, service connection had been established for anxiety 
neurosis.  The appellant argues that "natural causes" 
encompasses all of the veteran's pre-existing illnesses, to 
include his service-connected psychiatric disease, and 
further points out that he was receiving VA treatment for the 
same, thereby entitling her to service connection for the 
cause of his death.   

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

Doctors' statements confirm that the veteran received medical 
care for psychoneurosis, diabetes mellitus, hypertensive 
cardiovascular disease, suggestive heurodermatitis, tinea 
versicolor, periodontitis, and onychauxis.  Little other 
medical evidence exists in this case, as the appellant has 
reported that the veteran's private treating physicians have 
all died and with them, their practices.  Those records that 
are available are from the mid to late 1970s and confirm 
treatment for the above mentioned disorders.  None draws a 
relationship between the veteran's service-connected anxiety 
disorder and his ultimate death.  Without such a nexus, 
service connection for the veteran's cause of death is not 
established based on his already service-connected 
disability.   Recognizing the appellant's argument that his 
psychiatric illness may be part of the natural causes listed 
on his death certificate, this does not rise to the level of 
medical certainty on which VA must rely in granting benefits. 

The sole opinion of record referable to the veteran's cause 
of death is dated in August 2000.  Dr. M. W. reviewed the 
above list of diagnoses and singled out diabetes mellitus and 
cardiovascular disease, stating that "either of those 
diagnoses could be indirect or direct cause of patient's 
death."  Therefore, the question for the Board is whether 
service connection should have been established for either 
disorder.

The veteran's service medical records are negative for 
treatment of symptoms, or a diagnosis, of either diabetes 
mellitus or cardiovascular disease.  However, regulations 
provide that service connection may be established for either 
of these disorders, as they are considered chronic disease 
subject to presumptive service connection, if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  In this case, the first documented 
indication of either diagnosis is in physician's statements 
dated in May 1976, some thirty years after the veteran's 
separation from service.  Thus, the presumption does not 
apply. 

In view of the entire record, the preponderance of the 
evidence is against the appellant's claim.  The benefit of 
the doubt provision does not apply.  Service connection for 
the cause of the veteran's death is not warranted.

DIC Benefits under 38 U.S.C.A. § 1318

In addition to the method above, a surviving spouse also may 
establish entitlement to Dependency and Indemnity 
Compensation (DIC) in the same manner as if the veteran's 
death were service connected where it is shown that the 
veteran's death was not the result of willful misconduct, and 
at the time of death, the veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: that the veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; that the veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or that the veteran was a former 
prisoner of war who died after  September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) 
(2005). 

"Entitled to receive" in this context includes the 
situation where the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision.  38 C.F.R. 
§ 3.22 (b) (2005).  In this case, no allegation of clear and 
unmistakable error has been made referable to prior rating 
decisions concerning the level of the veteran's disability.  
Therefore, this provision is inapplicable.

In this case, the veteran's service-connected psychiatric 
disorder was evaluated as 10 percent disabling from March 
1957 to February 1976, and 30 percent from March 1976 until 
his death.  While there were intermittent periods of 
hospitalization during the veteran's lifetime in which a 100 
percent rating was granted, this was done so on a temporary 
basis only and does not constitute a "continuous" rating.

The appellant points out that a private physician in May 1976 
submitted a statement in conjunction with the veteran's 
application for Social Security Administration (SSA) 
disability benefits, indicating that the veteran was treated 
for anxiety neurosis and diabetes mellitus, and was 
considered "totally and permanently disabled."  She further 
posits that he did not improve and ultimately died.  This 
evidence, however, does not establish that the veteran's 
service-connected psychiatric disability caused the level of 
impairment requisite for a formal finding under VA 
regulations of total disability.  

Of particular note is a concurrent (September 1976) VA rating 
decision that dealt specifically with the issue of the 
appropriate rating for the veteran's single service-connected 
disability.  Based on an August 1976 examination, the 
disability was found to be less than 100 percent disabling.  
In fact, it was judged to be 30 percent disabling.  Thus, 
while the May 1976 doctor's statement refers to total and 
permanent disability, it does not fall within the guidelines 
of § 1318.

The veteran did not have a service-connected disability that 
was continuously rated by VA to be totally disabling for a 
period of ten years or more immediately preceding death.  Nor 
was his disability rated totally disabled continuously after 
his discharge from service in March 1945 and for a period 
more than 5 years  immediately preceding death.  At 
separation, the disability was assigned a noncompensable 
rating.  Finally, the veteran was not a former prisoner of 
war.  As such, benefits are not warranted under 38 U.S.C.A. 
§ 1318. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied. 



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


